Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20120243602 A1-Rajamani et al (Hereinafter referred to as “Raj”), in view of Patent 6349210 B1-Li, in further view of US 20160301894 A1-Bhat, further view of US 20130301523 A1-Asterjadhi et al (Hereinafter referred to as “Aster”, in view of Patent 5721725-Want et al (Hereinafter referred to as “Want”, in further view of US 20030058886 A1-Stanforth (hereinafter referred to “stan” ) does not disclose, with respect to claim 1, reserving, by a device driver of the device via a request to send (RTS) message, prior to compressing the plurality of slices of the data frame and after compressing the first slice, a transmission channel for a transmission duration according to the estimated size of the data frame after compression as claimed.  Rather, Raj discloses a method (Fig. 4 and 4a) comprising: compressing, by a device, a first slice of a plurality of slices of a video frame to obtain a size of the first slice ([0041]; [0055]); estimating, by the device, a size of the video frame after compression, according to the size of the first slice ([0056], wherein R=sf/ss. R=ratio of the slices per frame, sf=the size of the frame, and ss=the size of the slice. If we manipulate the equation, we can estimate the size of the frame according to the size of the slice, wherein, SF=SS*R); generating, by the device driver, a request to send (RTS) to reserve , a transmission channel for a transmission duration according to the estimated size of the video frame ([0055], wherein TXOP (transmission opportunity) goal as SS=P*T. The target encoded slice size SS is the amount that may be transmitted druring the TXOp duration). Similarly, Li discloses generating a request to send (RTS) to reserve a transmission channel for a transmission duration (column 1, lines 37-60, wherein channel reservation is accomplished transmitting a RTS to an intended destination over a reserved channel); broadcasting, by the device driver, the RTS to one or more other devices (column 4, lines 53-67; column6, lines 15-32). Furthermore, Bhat discloses obtaining the size of a slice after compression ([0065], wherein the target slice size can be a targeted size for the slice after compression). In addition, Aster discloses generating, by the device driver, prior to compressing the plurality of slices of the video frame, a request to send (RTS) to reserve , a transmission channel for a transmission duration ([0010], discloses generating a control frame; [0100], wherein generating and sending an uncompressed request to send control frame; [0101], wherein the duration field may be reduced from duration field of the uncompressed RTS control frame by having the value of the duration field indicate a number of transmit opportunity periods. The examiner notes that if the RTS is uncompressed, then the RTS was generated prior to compression). Want discloses in (18) requesting to reserve a certain period of quiet time on the medium accompanying an RTS message. In addition, Stan discloses in [0026], transmits a request to send RTS message to node 102-2 in order to notify node 102-2 and other nodes 102 and 106 of its intent to reserve one of the available data channels. The same reasoning applies to claims 10 and 19 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487